DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on December 02, 2021, in which claims 1-28 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 02, 2021, with respect to claims 1-28 have been fully considered and are persuasive. The claim objection and 35 USC 112 and 102 set forth in the last office action mailed on September 02, 2021 have been withdrawn.

Remark
The objection of claims 2-3, 8-10, 17 and 24 has been withdrawn in view of the claimed amendment filed on December 2, 202.

After further reviewed Applicant’s arguments in view of the original disclosure and the claimed amendment filed on December 2, 2021, it is conceivable that the 35 USC 112(b) rejection has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed on September 9, 2021, October 28, 2021, February 03, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Savage Basset (Reg. No. 64,618) on February 23, 2022.
The application has been amended as follows: 

1.	(Currently amended) A method for satisfying queries, which require a count distinct operation, 
storing, in a materialized view:
bitmap data that represents a bitmap [[;]],
wherein the bitmap corresponds to a particular expression[[;]],
wherein the particular expression has a set of possible distinct values[[;]],
, 
wherein the bitmap data comprises a plurality of sets of bits representing at least a particular portion of the bitmap, and
wherein each set of bits, of the plurality of sets of bits: 
corresponds to a corresponding grouping key value, of a particular grouping key, that exists in a particular set of data, 
comprises bits, set to a first value, particular expression, that exist in [[a]] the particular set of data in association with the corresponding grouping key value, 
wherein bits, in said each set of bits, particular expression, that do not exist, in association with the corresponding grouping key value, in the particular set of data are set to a second value[[,]] that is different than the first value[[;]],
receiving a query with a particular count distinct operation that requests a number of distinct values, of the particular expression, in the particular set of data;
in response to receiving the query, a database server rewriting the query to produce a rewritten query that is configured to compute the number of distinct values based, at least in part, on the bitmap data of the materialized view; and 
to compute the requested number of distinct values based, at least in part, on the bitmap data of the materialized view by:
aggregating at least two sets of bits, of the plurality of sets of bits, to produce an aggregate set of bits, and 
counting bits in the aggregate set of bits that are set to the first value.

2.	(Currently amended) The method of Claim 1, wherein: 
the bitmap data comprises a plurality of bitmap buckets; and
each bitmap bucket, of the plurality of bitmap buckets, corresponds to a respective range of values of a plurality of ranges of values within the set of possible distinct values of the particular expression.

3.	(Currently amended) The method of Claim 2, wherein:
one or more instantiated bitmap buckets, of the plurality of bitmap buckets, are instantiated in memory; and 
storing the bitmap data in the materialized view[[,]] comprises[[:]], for each value[[,]] of the set of possible distinct values of the particular expression[[,]] that exists in the particular set of data:
identifying a corresponding bit of the bitmap that represents said each value;
determining whether the corresponding bit of the bitmap overlaps with a range of an instantiated bitmap bucket of the one or more instantiated bitmap buckets; 

instantiating a particular bitmap bucket that has a range that overlaps with the corresponding bit, and
 setting a bit, in the particular bitmap bucket[[,]] that represents the corresponding bit of the bitmap, to the first value.
 
4.	(Currently amended) The method of Claim 3, wherein: 
the bitmap comprises a particular bit that represents a particular value, of the set of possible distinct values of the particular expression, that exists in the particular set of data; and
the method further comprises: 
determining that the particular bit of the bitmap overlaps with a range of a particular instantiated bitmap bucket of the one or more instantiated bitmap buckets, and
responsive to determining that the particular bit overlaps with the range of the particular instantiated bitmap bucket, setting an instantiated bit, which represents the particular bit of the bitmap in the particular instantiated bitmap bucket, to the first value. 
5.	(Currently amended) The method of Claim 1, further comprising:
storing, in a second materialized view,[[:]] second bitmap data that represents a second bitmap;
second bitmap corresponds to a second expression;
wherein the second expression has a second set of possible distinct values;
wherein each bit in the second bitmap represents a respective value of the second set of possible distinct values; 
wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that exist in the particular set of data are set to the first value; and 
wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that do not exist in the particular set of data are set to the second value.

6.	(Previously Presented) The method of Claim 5, wherein: 
the query further requests a number of distinct values of the second expression in the particular set of data; and 
 the rewritten query is further configured to compute the number of distinct values of the second expression by counting bits in the second bitmap data that are set to the first value.

7.	(Currently amended) The method of Claim 1, further comprising: 








receiving a second query that requests a plurality of numbers of distinct values, of the particular expression[[,]] in the particular set of data, that are grouped by the particular grouping key;

wherein a first set of bits, of the plurality of sets of bits, corresponds to a first grouping key value of the particular grouping key;
wherein a second set of bits, of the plurality of sets of bits, corresponds to a second grouping key value of the particular grouping key; 
in response to receiving the second query, the database server rewriting the second query to produce a second rewritten query that is configured to: 
count bits in the first set of bits that are set to the first value to produce a first number of distinct values associated with the first grouping key value, and
count bits in the second set of bits that are set to the first value to produce a second number of distinct values associated with the second grouping key value; and


the database server executing the second rewritten query.

8.	(Currently amended) The method of claim 2, wherein:
the bitmap data in the materialized view includes a second bitmap that corresponds to that has a second set of possible distinct values;
each bit of the second bitmap represents a respective value of the second set of possible distinct values; and
the materialized view further comprises:
a set of instantiated bitmap buckets of the plurality of bitmap buckets; 
first one or more bitmap expression markers, having a first marker value, that indicate that corresponding first one or more instantiated bitmap buckets, of the set of instantiated bitmap buckets, represent values of the particular expression, and
, having a second marker value, that indicate that corresponding second one or more instantiated bitmap buckets, of the plurality of bitmap buckets, represent values of the second expression;
the rewritten query is further configured to compute the number of distinct values of the particular expression by identifying the first one or more instantiated bitmap buckets, of the set of instantiated bitmap buckets in the materialized view, based on the first one or more instantiated bitmap buckets being associated with bitmap expression markers having the first marker value.

9.	(Previously Presented) The method of Claim 1, further comprising: 
storing, in the materialized view, second bitmap data that represents a second bitmap in which each bit represents each value of a second set of possible distinct values of a second expression; and
 wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that exist in the particular set of data are set to the first value, and bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that do not exist in the particular set of data are set to the second value.





determining that one or more values, of , have changed; and
based, at least in part, on said determining that the one or more values have changed, updating the bitmap data in the materialized view such that: 
bits that correspond to [[the]] values, of the set of possible distinct values of the particular expression, that exist in the particular set of data are set to the first value, and 
bits that correspond to [[the]] values, of the set of possible distinct values of the particular expression, that do not exist in the particular set of data are set to the second value.

11.	(Currently amended) The method of Claim 1, further comprising calculating the bitmap data by:
partitioning the particular set of data into a plurality of sets of partitioned data;
assigning one or more threads, of a set of plurality of sets of partitioned data; 
for each set of partitioned data of the plurality of sets of partitioned data, the one or more threads that are assigned to said each set of partitioned data calculating a partition-specific portion of the bitmap data based on said each set of partitioned data; and
merging the partition-specific portions of the bitmap data to produce the bitmap data.


storing, in the materialized view, one or more aggregate values[[,]]; 
wherein each aggregate value of the one or more aggregate values is calculated based on applying an additional expression, of one or more additional expressions other than the particular expression, to the particular set of data;
wherein the query further requests an aggregate value for a particular additional expression of the one or more additional expressions; and
wherein the rewritten query is further configured to obtain the aggregate value for the particular additional expression based on the one or more aggregate values in the materialized view. 
 
13.	(Currently amended) The method of Claim 1, wherein the set of possible distinct values of the particular expression represent discrete numerical values.

14.	(Currently amended) The method of Claim 12, wherein the one or more additional expressions include at least one of a non-distinct count operation, a sum operation, an average operation, a minimum operation, [[and]] or a maximum operation. 

15.	(Currently amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more computing devices, cause:
storing, in a materialized view:
bitmap data that represents a bitmap[[;]],
wherein the bitmap corresponds to a particular expression[[;]],
particular expression has a set of possible distinct values[[;]],
wherein each bit in the bitmap represents a respective value of the set of possible distinct values[[;]], 
wherein the bitmap data comprises a plurality of sets of bits representing at least a particular portion of the bitmap, and
wherein each set of bits, of the plurality of sets of bits: 
corresponds to a corresponding grouping key value, of a particular grouping key, that exists in a particular set of data, 
comprises bits, set to a first value, particular expression, that exist in [[a]] the particular set of data in association with the corresponding grouping key value, 
wherein bits, in said each set of bits, particular expression, that do not exist, in association with the corresponding grouping key value, in the particular set of data are set to a second value[[,]] that is different than the first value[[;]],
receiving a query with a particular count distinct operation that requests a number of distinct values, of the particular expression, in the particular set of data;
in response to receiving the query, a database server rewriting the query to produce a rewritten query that is configured to compute the number of distinct values based, at least in part, on the bitmap data of the materialized view; and 
the database server executing the rewritten query to compute the requested number of distinct values based, at least in part, on the bitmap data of the materialized view by:
aggregating at least two sets of bits, of the plurality of sets of bits, to produce an aggregate set of bits, and 
counting bits in the aggregate set of bits that are set to the first value.

16.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein: 
the bitmap data comprises a plurality of bitmap buckets; and
 each bitmap bucket, of the plurality of bitmap buckets, corresponds to a respective range of values of a plurality of ranges of values within the set of possible distinct values of the particular expression.

17.	(Currently amended) The one or more non-transitory computer-readable media of Claim 16, wherein 
and 
storing the bitmap data in the materialized view comprises, for each value[[,]] of the set of possible distinct values of the particular expression[[,]] that exists in the particular set of data:

determining whether the corresponding bit of the bitmap overlaps with a range of an instantiated bitmap bucket of the one or more instantiated bitmap buckets; 
in response to determining that the corresponding bit of the bitmap does not overlap with any instantiated bitmap bucket of the one or more instantiated bitmap buckets: 
instantiating a particular bitmap bucket that has a range that overlaps with the corresponding bit, and
 setting a bit, in the particular bitmap bucket[[,]] that represents the corresponding bit of the bitmap, to the first value.
 
18.	(Currently amended) The one or more non-transitory computer-readable media of Claim 17, wherein: 
the bitmap comprises a particular bit that represents a particular value, of the set of possible distinct values of the particular expression, that exists in the particular set of data; and
 the instructions further comprise instructions that, when executed by one or more computing devices, cause: 
determining that the particular bit of the bitmap overlaps with a range of a particular instantiated bitmap bucket of the one or more instantiated bitmap buckets, and


19.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the instructions further comprise instructions that, when executed by one or more computing devices, cause:
storing, in a second materialized view,[[:]] second bitmap data that represents a second bitmap;
wherein the second bitmap corresponds to a second expression;
wherein the second expression has a second set of possible distinct values;
wherein each bit in the second bitmap represents a respective value of the second set of possible distinct values; 
wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that exist in the particular set of data are set to the first value; and 
wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that do not exist in the particular set of data are set to the second value.



the query further requests a number of distinct values of the second expression in the particular set of data; and 
 the rewritten query is further configured to compute the number of distinct values of the second expression by counting bits in the second bitmap data that are set to the first value.

21.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the instructions further comprise instructions that, when executed by one or more computing devices, cause: 







plurality of numbers of distinct values, of the particular expression[[,]] in the particular set of data, that are grouped by the particular grouping key;

wherein a first set of bits, of the plurality of sets of bits, corresponds to a first grouping key value of the particular grouping key;
wherein a second set of bits, of the plurality of sets of bits, corresponds to a second grouping key value of the particular grouping key; 
in response to receiving the second query, the database server rewriting the second query to produce a second rewritten query that is configured to: 
count bits in the first set of bits that are set to the first value to produce a first number of distinct values associated with the first grouping key value, and
count bits in the second set of bits that are set to the first value to produce a second number of distinct values associated with the second grouping key value; and


the database server executing the second rewritten query.


the bitmap data in the materialized view includes a second bitmap that corresponds to  that has a second set of possible distinct values;
each bit of the second bitmap represents a respective value of the second set of possible distinct values; and
the materialized view further comprises:
a set of instantiated bitmap buckets of the plurality of bitmap buckets; 
first one or more bitmap expression markers, having a first marker value, that indicate that corresponding first one or more instantiated bitmap buckets, of the set of instantiated bitmap buckets, represent values of the particular expression, and
second one or more bitmap expression markers, having a second marker value, that indicate that corresponding second one or more instantiated bitmap buckets, of the plurality of bitmap buckets, represent values of the second expression;
the rewritten query is further configured to compute the number of distinct values of the particular expression by identifying the first one or more instantiated bitmap buckets, of the set of instantiated bitmap buckets in the materialized view, based on the first one or more instantiated bitmap buckets being associated with bitmap expression markers having the first marker value.


storing, in the materialized view, second bitmap data that represents a second bitmap in which each bit represents each value of a second set of possible distinct values of a second expression; and
 wherein bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that exist in the particular set of data are set to the first value, and bits of the second bitmap data that correspond to values, of the second set of possible distinct values of the second expression, that do not exist in the particular set of data are set to the second value.

24.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the instructions further comprise instructions that, when executed by one or more computing devices, cause:
determining that one or more values, of , have changed; and
based, at least in part, on said determining that the one or more values have changed, updating the bitmap data in the materialized view such that: 
bits that correspond to [[the]] values, of the set of possible distinct values of the particular expression, that exist in the particular set of data are set to the first value, and 
particular expression, that do not exist in the particular set of data are set to the second value.

25.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the instructions further comprise instructions that, when executed by one or more computing devices, cause calculating the bitmap data by:
partitioning the particular set of data into a plurality of sets of partitioned data;
assigning one or more threads, of a set of plurality of sets of partitioned data; 
for each set of partitioned data of the plurality of sets of partitioned data, the one or more threads that are assigned to said each set of partitioned data calculating a partition-specific portion of the bitmap data based on said each set of partitioned data; and
merging the partition-specific portions of the bitmap data to produce the bitmap data.

26.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the instructions further comprise instructions that, when executed by one or more computing devices, cause:
storing, in the materialized view, one or more aggregate values[[,]]; 
wherein each aggregate value of the one or more aggregate values is calculated based on applying an additional expression, of one or more additional expressions other than the particular expression, to the particular set of data;
and
wherein the rewritten query is further configured to obtain the aggregate value for the particular additional expression based on the one or more aggregate values in the materialized view. 
 
27.	(Currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the set of possible distinct values of the particular expression represent discrete numerical values.

28.	(Currently amended) The one or more non-transitory computer-readable media of Claim 26, wherein the one or more additional expressions include at least one of a non-distinct count operation, a sum operation, an average operation, a minimum operation, [[and]] or a maximum operation.

Allowable Subject Matter
Claims 1-28 are allowed in view of the Applicant’s arguments (filed on December 2, 2021 (pages 3-5) and in view of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in storing in a materialized view bitmap data that represents a bitmap in which each bit represents each possible distinct value of a first expression, and one or more aggregate values, wherein each aggregate value of the one or more aggregate values are for additional expressions other than the first expression, wherein the bitmap data such that bits correspond to values of the first expression 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 24, 2022